Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Lair on March 22, 2021.

The application has been amended as follows: 

In the Specification:
Please amend paragraphs [0030] and [0050] as indicated below:

[0030] According to a non-limiting embodiment, the fastening flange is scalloped.

[0059]  Beneficially, the fastening flange 105 is scalloped, such that two successive zones pierced by a fastening orifice 106 are spaced apart by empty portions 107, making the deflector 100 lighter.

In the Claims:
1.   (Currently Amended) A deflector for the fairing of at least one turbomachine pinion, said at least one turbomachine pinion comprising a teething, a barrel and a wall positioned between the teething and the barrel, the deflector extending around an axis and comprising an envelope of which the shape and the dimensions are suited to surrounding at least one part of the teething of the at least one turbomachine pinion, the deflector comprising an oil injection circuit comprising: 

at least one first injection hole provided in the envelope and communicating with the first portion of the oil injection circuit, said at least one first injection hole emerging on an inner surface of the envelope so as to inject oil in the direction of the at least one turbomachine pinion, and 
a second portion communicating with the first portion, said second portion comprising at least one second injection hole at least one turbomachine pinion.

2. (Currently Amended) The deflector according to claim 1, wherein said at least one first injection hole is configured to emerge facing the teething of the at least one turbomachine pinion.

4. (Currently Amended) The deflector according to claim 1, wherein the first portion and the second portion of the oil injection circuit form a pipe provided with a bend at 

6. (Currently Amended) The deflector according to claim [[1]] 5, wherein the fastening flange is scalloped.

7. (Currently Amended) A turbomachine gear box comprising at least one turbomachine pinion, and [[a]] the deflector according to claim 1, said deflector fairing the at least one turbomachine pinion.

8. (Currently Amended) The turbomachine gear box according to claim 7, wherein the at least one turbomachine pinion is conical.

Examiner’s Note
The specification and claim 6 were amended above to change “festooned” to “scalloped”.  The use of “festooned” did not make sense, so the Examiner discussed the matter with the applicant’s representative.  The Examiner noted that the priority document at paragraphs [0029] and [0058] included the word “festonnee” which means “scalloped” in English.  It appears that “festonnee” was inadvertently changed to “festooned” during translation.  Thus, support for changing “festooned” to “scalloped” can be found at paragraphs [0029] and [0058] of the priority document, and Figures 3 and 6 of the subject application. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Figure 1 must be designated by a legend such as --Prior Art--.  See paragraph [0035] of the subject application which discloses that Figure 1 is directed to prior art. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited references either alone or in combination discloses the combination of limitations specified in the claims.  Specifically, a deflector for the fairing of at least one turbomachine pinion, said at least one turbomachine pinion comprising a teething, a barrel and a wall positioned between the teething and the barrel, the deflector extending around an axis and comprising an envelope of which the shape and the dimensions are suited to surrounding at least one part of the teething of the pinion, the deflector comprising an oil injection circuit comprising a first portion provided on an outer surface of the envelope; at least one first injection hole provided in the envelope and communicating with the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746